DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group 1: Figures 1-8, drawn to a tool for feeding optical fiber with a first arm including a transversely elongated slot and a second arm including an axially elongated passage;
Group 2: Figures 9-13, drawn to a tool for feeding optical fiber with a first arm including a transversely elongated slot and a second arm including an axial passage with an axially elongated slot that provides transverse/radial access to the passage;
Group 3: Figures 14-16, drawn to a tool for feeding optical fiber with a first arm including a transversely elongated slot, a second arm including an axial passage with an axially elongated slot that provides transverse/radial access to the passage, and a clamping piece;
Group 4: Figures 17-21, drawn to a tool for feeding optical fiber with a rectangular base that does not narrow from proximal to distal ends, a first arm including a transversely elongated slot, and a second arm including an axial 
Group 5: Figures 22-24, drawn to a tool for feeding optical fiber with a rectangular base that does not narrow from proximal to distal ends, a first arm including a transversely elongated slot, a second arm including an axial passage with an axially elongated slot that provides transverse/radial access to the passage, and a clamping piece;
Group 6: Figures 25-30, drawn to a tool for feeding optical fiber with a first arm extending vertically from the base which includes a transversely elongated slot that extends vertically and a second arm extending vertically from the base which includes an axial passage with an axially elongated slot that extends vertically that provides transverse/radial access to the passage;

The species are independent or distinct because group 1 is referring to a tool for feeding optical fiber with a first arm including a transversely elongated slot and a second arm including an axially elongated passage, group 2 is referring to a tool for feeding optical fiber with a first arm including a transversely elongated slot and a second arm including an axial passage with an axially elongated slot that provides transverse/radial access to the passage, group 3 is referring to a tool for feeding optical fiber with a first arm including a transversely elongated slot, a second arm including an axial passage with an axially elongated slot that provides transverse/radial access to the passage, and a clamping piece, group 4 is referring to a tool for feeding optical fiber with a rectangular base that does not narrow from proximal to distal ends, a first arm including a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and the species or groupings of patentably indistinct species require a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        04/12/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723